Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  line 11 states, “is separated from the and second pair of burners”.  This appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 22 requires, “wherein the first pair of burners is separated from the and second pair of burners are separated by a distance T, where T is greater than three times d.”
As stated above there appears to be a typographical error in this line.  In addition, it is unclear where the distance T begins and ends. In claim 22, the distance T had been defined between the pair of 
The claims are indefinite because claim 22 recites the limitation "a distance of about d" in line 6 and “a distance of about d” line 8 and “a width of about d” in line 10 it is unclear if this is meant to be the same distance d.  In the event that Applicant intends the “distance d” in line 3 to be the same it should refer back to the distance d previously recited. 
The claims are indefinite because claim 27 recites the limitation "a distance of about d" in line 6 and “a distance of about d” line 6, 7, and 9 and “a width of about d” in lines 11 and 13 it is unclear if this is meant to be the same distance d.  In the event that Applicant intends d to be the same throughout the claim the claim should refer back to the distance d  or width d previously recited. The same interpretation is applied to d in claims 32 and 37.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Regarding claim 22, Yoshida discloses a method of manufacturing optical fiber ([0036]) comprising the steps of: 
Obtaining a start rod, core rod (1),
Depositing fused silica (at least [0039]) on the start rod to produce an optical fiber preform, optical fiber base (at least [0037], [0042]); wherein the depositing step comprises steps of:
depositing silica on a first portion of the start rod using a first pair of burners (3-A, Fig 1) separated from each other by a distance of about d, depositing silica on a second portion of the start rod using a second pair of burners (3-B, Fig 1-Fig 2) separated from each other by a distance of about d, wherein the first and second portions overlap each other because they cross as they traverse longitudinally ([0031]-[0032], [0038], and described in first and second embodiments as the burners “pass by each other”)  and the overlap has a width of about d but claim 22 does not limit the overlap to a distance d, time, or location along the preform however as viewed in Fig 1, T is greater than 3d.
Regarding claim 26, Yoshida discloses a burner spacing of 150 mm ([0043])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 and 27-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over as being anticipated by Yoshida as applied to above and further in view of Cocchini et al. (US 20040081412 A1) referred to as Cocchini herein after.
Regarding claims 27, 32 and 37, Yoshida discloses a method of manufacturing optical fiber comprising the steps of: obtaining a start rod (1);
depositing fused silica on the start rod to produce an optical fiber preform; wherein the depositing step comprises steps of:
depositing silica on a first portion of the start rod using a first pair of burners (3-A) separated from each other by a distance of about d (depicted by Fig 1), 
depositing silica on a second portion of the start rod using a second pair of burners separated from each other by a distance of about d (Fig 1-2), 
depositing silica (at least [0039]) 
wherein Yoshida discloses the burner array (23) traverses the distance of core rod 1 depicted by the arrows in Fig 1, thus the first and second portions overlap each other and the overlap has a width of about d because the burners each travers the entire length of the arrow, as depicted in Fig 1, and the 
The claims given the broadest reasonable interpretation do not prohibit the overlap from extending, nor require it to be in a linear fashion, thus where the burners cross paths entirely while the rod is rotating the overlap of the first and second portions and second and third portions may be considered to have the same width between the burners, furthermore, Yoshida discusses changing where the burners pass one another to increase deposition efficiency [0029].
Yoshida does not specifically disclose a third set of burners. However Yoshida specifically states the objective of the invention of Yoshida is to prevent interference between flames (as is the same objective as the invention of the present application.  Yoshida specifically discloses providing burners on each axis (at least abstract, [0029]-[0030]) thus it would be obvious to one of ordinary skill in the art to provide additional burners as taught by Yoshida, especially wherein Yoshida has the same goal of increasing deposition efficiency while providing a uniform deposition thickness [0029]-[0031].
Regarding claim 23, Yoshida discloses manufacturing a porous glass preform for use in preparing an optical fiber waveguide including sintering the optical fiber preform and drawing the optical fiber preform into optical fiber as common manufacture to one skilled in the art  [0042].
Regarding claims 24-25, 28-30, 33-35 and 38-40.  Yoshida does not disclose the further processing steps for manufacturing the preform into the optical fiber. In an analogous art Cocchini discloses manufacturing an optical fiber by drawing a glass preform, which may be formed by the OVD process [0045] (as taught by Yoshida), in a drawing tower [0004], [0052] applying a protective coating [0094], [0099] and forming an optical fiber cable by placing in an outer tubular body [0013].  It would have been 
Regarding claims 31 and 41, Yoshida discloses a burner spacing of 150 mm ([0043])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20020062666 A1 “large” optical fiber wherein burner interval is set to achieve substantially equal
US 20050199014 A1 control spacing between burners
US 2006008147 burner interval shorter than the minimum movement distance of turn-back location [0031]-[0033], [0033] indicates 4*A
US 5211732 same as Fig 4 of Ooishi with discussion of L vs. D and computer controlled
US 5116400 burner array air flow in area between burner arrays is controlled for uniform diameter
US 4378985 A distance between burners (Fig 3-4, Col 6) to control thermophoresis (known to one of ordinary skill in art)
US 20040244426 A1 control thermophoresis (equation provided) and same interpretation as Fig 4 of Ooishi
US 20030070450 A1, US 20020073737 A1 burner array, burner spacing- to achieve glass particles tend to flow towards direction where glass particles layer is thinner. Avoid variation in diameter



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741